 In theMatter Of WATSONBROTHERS TRANSPORTATION COMPANY, INC.,EMPLOYERandINTERNATIONAL ASSOCIATION OF MAOHINISTS, LODGENo. 606, IND., PETITIONERCase No. 30-RC-261.-Decided March 30,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clyde F. Waers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists cJncerning the representa-tion of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act.At the hearing the Employer moved to postpone because it was thenexpanding the maintenance staff at its Denver Terminal, whose em-ployees are the subject of this petition.The hearing officer overruledthismotion with leave to renew at the end of the hearing. In itsbrief the Employer, in effect, renewed its previous motion by urgingthe Board to dismiss the petition without prejudice until a represent-ative group of employees has been hired.It is noted, however, that the evidence given at the hearing on Feb-ruary 21, 1950, by the Employer's Denver manager shows that a fullstaff of 20 to 23 in the Denver maintenance department was antici-pated, "conservatively," within 60 days, that all 8 divisions contem-plated in the department had at the time of the hearing been set upand each was manned by an employee, and that no additional divisions89 NLRB No. 5.71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere contemplated although it was expected that some of the then em-ployees would be chosen as supervisors of their respective divisions.As a third of the prospective group was employed at the time of thehearing and constituted a representative operation, and as the employ-ment of the remainder of the group was imminent, we find that anelection should be held, at a time to be set by the Regional Directorwhen, in accord with out usual practice, no less than 50 percent of thosein the unit found appropriate are employed.'4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All employees in the maintenance department of the Employer'sDenver shop 2 including mechanics, washers and greasers, but exclud-ing office and clerical employees, truck drivers, warehousemen, andsupervisors 3 as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, at a time to be set by him in accordance with paragraphnumbered 3, above, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the payroll period immediately precedingthe date of the election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Interna-tional Association of Machinists, Lodge No. 606, Independent.I See the Board's disposition of the petitions for powerhouse employees inWestinghouseElectric Corp.,85 NLRB 1519.2We think the hearing officer appropriately allowed the Union to amend its unit defini-tion at the hearing by inserting the words "all employees in the maintenance departmentof the Denver shop" in clarification of its petition for "all mechanics,washers and greasers"employed at Denver.3 Those employees who, at the time of the election,are exercising supervisory powerswithin the meaning of Sec. 2(11) of the Act are to be excluded from the unit;otherwisethey are to be included. SeeChrysler Corp.,80 NLRB 334, 336.